Citation Nr: 0015022	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to July 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

The veteran's current bilateral hearing loss disability has 
not been shown by competent medical evidence to be causally 
or etiologically related to service, including exposure to 
acoustic trauma in service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from bilateral hearing 
loss that was incurred in service.  He maintains that he was 
exposed to acoustic trauma in service while training and 
working around Howitzers without hearing protection.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, however, 
the threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be: 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The National Personnel Records Center reported in December 
1998 that the veteran's service medical records are mostly 
unavailable, having been destroyed by fire.  In such a case, 
VA's duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993).  The single available medical record from 
the veteran's service consists of his separation examination 
conducted in June 1947.  The examination report noted 15/15, 
or normal, hearing bilaterally.  

Correspondence received in July 1994 from the Wilson Optical 
and Hearing Center, in Cambridge, Ohio, reported that in 
April 1991 the veteran had received a hearing evaluation at 
that facility that revealed profound hearing loss 
bilaterally.  A March 1992 audiological examination report 
provided by the Guernsey Memorial Hospital in Cambridge, 
Ohio, revealed the presence of a bilateral hearing loss 
disability, for VA purposes.  See 38 C.F.R. § 3.385 (1999).  
This report noted an impression of profound bilateral 
sensorineural hearing loss.  The veteran reported a history 
of bilateral hearing loss "present for over 20 years."  A 
September 1993 VA audiology examination report contained 
essentially the same findings, and the veteran gave the same 
history of hearing loss.  Correspondence from a private 
physician, Dr. E. N., dated in September 1993, noted that Dr. 
E.N. had been treating the veteran since March 1992 and that 
the veteran had "labyrinthine dysfunction, most probably 
Meniere's disease."  

Private treatment records from December 1996, and VA 
treatment records from June 1997, noted continuing complaints 
of hearing loss.  In June 1997, the veteran reported a 
history of hearing loss for the previous 40 years.  

In various items of correspondence, the veteran has reported 
that he was exposed to acoustic trauma from the firing of 
Howitzers, and has written that he was not provided hearing 
protection in service.  Correspondence from the veteran's 
wife, received in May 1999, indicated that the veteran had a 
hearing impairment in all the 42 years that she had known 
him.  

Following a careful review of the evidence, the Board finds 
that the veteran has not met all of the elements to establish 
a well-grounded claim.  There is no competent evidence of 
hearing loss in service, and no medical evidence linking 
current bilateral hearing loss to the veteran's service.  The 
only evidence presented by the veteran that tends to show a 
connection between bilateral hearing loss and service are his 
own statements.  However, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, a plausible claim 
for service connection for bilateral hearing loss has not 
been presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).  The 
Board hereby informs the veteran that to well ground this 
claim he must submit medical evidence of a nexus between 
current bilateral hearing loss disability and service. 


ORDER

The appeal is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

